OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 15, 1958. In this proceeding to discipline respondent for professional misconduct, petitioner moves to confirm in full the referee’s report.
The referee sustained charge one which alleged that respondent engaged in the practice of law while subject to an order of suspension. The second charge, which alleged that respondent did not promptly remit escrow funds entrusted to him, was also sustained. Charge three, which *130alleged that on three occasions checks issued from respondent’s escrow account were returned for insufficient funds, was sustained as well.
After reviewing all of the evidence, we are in full agreement with the report of the referee. The petitioner’s motion to confirm the referee’s report is granted.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Mangano, JJ., concur.